Citation Nr: 1017059	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for fracture of the left 
distal fibula with degenerative changes of the ankle and 
residual surgical scars, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 8, 1975, 
to April 7, 1980; he also had 2 years and 22 days of active 
duty prior to April 8, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO awarded an 
increased rating of 20 percent for the Veteran's service-
connected disability.


FINDING OF FACT

The Veteran's service-connected fracture of the left distal 
fibula with degenerative changes of the ankle and residual 
surgical scars is manifest by a disability equating to no 
worse than marked limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for fracture 
of the left distal fibula with degenerative changes of the 
ankle and residual surgical scars have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the 
claim on appeal has been accomplished.

Through an October 2007 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded 
the opportunity to respond.  In addition, the Veteran was 
provided notice concerning the assignment of rating criteria 
and effective dates via the October 2007 notice letter.  
Hence, the Board finds that the Veteran has received notice 
of the information and evidence needed to substantiate his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the October 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned October 2007 
notice letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
October 2007  notice letter.  

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran's post-service treatment records from 
private treatment providers have been associated with the 
file.  In addition, the Veteran was provided VA medical 
examination in November 2007; report of that examination has 
been associated with the claims file.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the November 2007 VA examination obtained in 
this case is adequate, as it is predicated on consideration 
of all of the pertinent evidence of record, to include the 
statements of the Veteran and his representative, and 
reflects that the examiner conducted a full physical 
examination of the Veteran, which included information 
necessary to apply the pertinent rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the claim on appeal has been met. 38 C.F.R. § 3.159(c)(4).  
The Veteran has further been given the opportunity to submit 
evidence; he and his representative have provided written 
argument in support of his claim.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claim on 
appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected fracture of 
the left distal fibula with degenerative changes of the ankle 
and residual surgical scars is more disabling than reflected 
by the assigned 20 percent rating.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
entitlement to compensation has already been established, VA 
must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim.  The United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a staged rating is required.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
Veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use).  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
VA Fast Letter 06-25 (November 29, 2006), VA's Compensation 
and Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's range of motion, if 
feasible.  It was determined that such testing should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  

In its December 2007 rating decision, the RO evaluated the 
Veteran's fracture of the left distal fibula with 
degenerative changes of the ankle and residual surgical scars 
in accordance with the criteria set forth in Diagnostic Code 
5271, governing limited motion of the ankle.  Under 
Diagnostic Code 5271, a 20 percent rating is warranted for 
marked limitation of motion.  The Board notes that a 20 
percent rating is the highest rating available for limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).  
A higher rating is warranted for ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2009).  In the December 2007 
decision, the RO awarded an increased disability rating of 20 
percent for fracture of the left distal fibula with 
degenerative changes of the ankle and residual surgical 
scars.

Relevant medical evidence consists of VA examination 
conducted in November 2007, as well as records of treatment 
the Veteran has received from private treatment providers.  
Records from the medical history report that the Veteran 
completed in October 2007, prior to his VA examination, 
reflect his complaints of occasional weakness, stiffness, 
swelling, giving way, and lack of endurance.  He further 
noted intermittent pain in his ankle and foot occurring 
several times per day.  He further reported that that the 
pain can become sharp and excruciating without warning.  
Similarly, a letter from the Veteran's private treating 
physician dated in August 2007 indicates that the Veteran had 
been receiving treatment for chronic ankle pain that caused a 
"noticeable disturbance in his normal gait."  A second 
private treatment provider submitted a letter in March 2008, 
after performing examination of the Veteran's ankle.  In the 
letter, the private provider indicated that the Veteran had 
sought treatment for pain and swelling in the ankle, which 
prohibits running and walking for long distances.  The 
physician noted that the Veteran had sedentary employment 
that was not impacted by his ankle disability.  Physical 
examination revealed dorsiflexion to 5 degrees, plantar 
flexion to 25 degrees, and what the examiner noted as 50 
percent limitation of inversion and eversion of the left 
subtalar joint.  The examiner further noted two scars and 
stated that the ankle was demonstrating mild to moderate 
swelling.  Radiological evaluation confirmed advanced 
posttraumatic arthritis of the left ankle and subtalar joint.

Report of the November 2007 VA examination of the Veteran's 
left ankle reflects the Veteran's complaints of constant 
aching and stiffness that has worsened over the years.  He 
also complained of constant pain that is worsened by physical 
activity and relieved by rest.  The examiner noted no 
complaints of weakness, swelling, giving way, or lack of 
endurance, although the Veteran indicated in his October 2007 
medical history report that he did indeed suffer from those 
symptoms.  The examiner noted no signs of abnormal weight 
bearing or posture but noted that the Veteran had an antalgic 
limping gait.  Physical examination revealed no edema, 
effusion, weakness, tenderness, redness, heat, subluxation, 
or guarding of movement.  The Veteran's range of motion was 
dorsiflexion to 14 degrees without pain and plantar flexion 
to 32 degrees without pain, although the Veteran was noted to 
have additional limitation due to pain on repetitive motion.  
No malunion or ankylosis of the ankle joint was noted.  The 
examiner also noted two level scars on the Veteran's left 
ankle, measuring 14 cm by 0.1 cm and 13 cm by 0.1 cm, 
respectively, for a total surface area of 2.7 square 
centimeters.  The examiner noted that both scars had 
disfigurement and abnormal texture but were less than six 
square inches, or 39 square centimeters, in total surface 
area.  No tenderness, ulceration, adherence, instability, 
tissue loss, inflammation, edema, keloid formation, or 
changes in pigmentation were noted in either scar. 

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the appeal period, 
the Veteran's service-connected fracture of the left distal 
fibula with degenerative changes of the ankle and residual 
surgical scars warrants no more than the 20 percent 
disability rating currently assigned.

In this case, the Board has taken into consideration the 
Veteran's pain on motion as demonstrated at his November 2007 
examination, but nevertheless finds that no more than the 20 
percent disability rating currently assigned is warranted.  
This is so because the 20 percent is the highest schedular 
rating allowed for limited motion of the ankle under 
Diagnostic Code 5271.  As the 20 percent rating has been 
assigned for the entire period of the claim, a higher 
schedular rating is not warranted for limited motion.  
Additionally, the Veteran retains some range of motion of the 
left ankle, and ankylosis has not been evidenced in the 
record.  Thus, a higher rating is not warranted on account of 
ankylosis of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2009); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (when "the appellant is already receiving the maximum 
disability rating available" based on limitation of motion, 
further evidentiary development to explore the degree of 
functional loss due to pain or discomfort is "not 
appropriate").  The Board thus concludes that the limited 
range of motion displayed by the Veteran at his November 2007 
VA examination most closely approximates the level of 
disability contemplated by the 20 percent rating currently 
assigned under Diagnostic Code 5271. 

With respect to the scarring on the Veteran's left ankle from 
his in-service surgery, the November 2007 examiner noted two 
scars, measuring a total combined surface area of 2.7 square 
centimeters.  The examiner noted some disfigurement and 
abnormal texture over the area of the scars but did not find 
the scars to be deep, unstable, or painful.  Further, the 
Veteran has not complained at any time that the scar area was 
sensitive to palpation or otherwise problematic.  38 C.F.R. 
§ 4.118 (2008).  

In addition to the assigned rating for the Veteran's ankle 
disability, the Board must consider the assignment of 
separate evaluations for separate and distinct symptomatology 
of the disability, including scarring from the surgery the 
Veteran underwent to treat the initial ankle injury.  This is 
so to the extent that none of the symptomatology justifying 
an evaluation under a different diagnostic code duplicates or 
overlaps with the symptomatology justifying the 20 percent 
rating under Diagnostic Code 5271.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  An evaluation of the same disability impairment 
under another diagnostic code is pyramiding, which is to be 
avoided.  See 38 C.F.R. § 4.14 (2009).

In the Veteran's case, the surgery scars are not of such a 
nature to warrant a separate compensable disability rating.  
For instance, adhesion of the scar to bone is not shown, nor 
is pain or instability.  Diagnostic Code 7804 allows for a 10 
percent rating for a superficial scar that is painful on 
examination.  See 38 C.F.R. § 4.118 (2008).  Absent a showing 
of pain on examination, a separate 10 percent rating is not 
warranted.  Additionally, other criteria for a compensable 
rating based on symptoms due to scarring are not met.  There 
is no indication of instability or underlying soft tissue 
damage of any scar; there is no indication that the scarring 
covers an area of 929 square centimeters or greater; and the 
scars have not been shown to be deep or nonlinear.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803.  Moreover, no 
scar has affected function, certainly not beyond what is 
already contemplated by the limitation-of-motion rating 
already assigned.  

(While the case was in remand status, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a Veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review.  
Id.  No request has been received.)

In sum, the evidence of record shows that, for the entirety 
of the claim period, a rating higher than the currently 
assigned 20 percent for the Veteran's fracture of the left 
distal fibula with degenerative changes of the ankle and 
residual surgical scars is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

The Board has considered the Veteran's contentions with 
regard to his claim for a higher rating.  While the Board 
does not doubt the sincerity of the Veteran's belief that his 
disability is more severely disabling than reflected in the 
current rating, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter, such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The statements from the Veteran and his 
wife clearly articulate the symptoms and troubles the Veteran 
experiences; however, even with consideration of those 
problems, a higher rating is not warranted under the 
limitation-of-motion criteria, and as noted above, his 
disability has not reached the level of ankylosis.

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  To the contrary, the Veteran remains currently 
employed at a sedentary job, which his private physician has 
stated is not negatively impacted by his ankle disability.  
Thus, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  The symptoms the Veteran experiences are 
those specifically contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand to the RO for referral of the rating 
issue to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected disability warrants a rating of 
no more than 20 percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5271 (2009).  This is so for the entirety of 
the appeal period.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an increased rating for fracture of the left 
distal fibula with degenerative changes of the ankle and 
residual surgical scars is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


